DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 2 (now amended to claim 1) is withdrawn in view of the newly discovered reference to Fujita et al. (JP2008072776).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (JP2008072776, “Fujita”, using machine translation from IDS).
Re claim 1, Fujita discloses a rotary actuator, the actuator comprising: 
a motor (figs 2 & 6, para [0008] & [0073]-[0074], includes 2-3 & 12; note: employing fig 11 for rejection which is a modification of figs 6-7, where fig 2 has same motor structure as figs 6-7 & 11); 
a controller 22 that controls the motor (figs 6 & 11, para [0050]); 
an upper case 21 that is made from resin and houses the controller 43 (figs 6 & 11, para [0018], [0040] & [0050]); 
a lower case 5 that houses the motor together with the upper case 21 (figs 6 & 11, 21 houses shaft 12); 
a case fastening member 51 (fig 11, para [0074]) that is made from metal (para [0054]) and fastens the upper case 21 and the lower case 5 to each other (figs 6 & 11, para [0075]-[0077], fastens 44 of 21 to boss portion 42 of 5); and 
a board fixing member 36 (fig 11, para [0057]) that fixes a board 43 of the controller 22 (figs 6 & 11, para [0050]) to the case fastening member 51 (fig 11), 
the case fastening member 51 is a bolt having a female thread 53 formed on a head (figs 11 & below, para [0074]-[0075]), and the board fixing member 36 is a screw that meshes with the female thread 53 (fig 11).

    PNG
    media_image1.png
    450
    488
    media_image1.png
    Greyscale

The recitation that the rotary actuator is used in a shift-by-wire system for a vehicle has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is draw to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Krop v. Robie, 88 USPQ 478 (CCPA 1951).
Re claim 3, Fujita discloses claim 1 as discussed above and further discloses the screw 36 is inserted into the female thread 53 along a same direction as a direction along which the bolt 51 is inserted into the upper case 22 (fig 11).
Re claim 4, Fujita discloses claim 1 as discussed above and further discloses an external connection terminal (figs 4, 6 & below, para [0041], shows connector 38 formed w/ 21 has conductors to connect to 43; conductors form external connection terminal) that connects the controller 22 to an external member is embedded in the upper case (figs 6 & below), and the external connection terminal has a bend bent in a board installation space 46 defined in the upper case 21 (figs 6 & below, since conductors of 38 change direction to be connected to holes in 43).

    PNG
    media_image2.png
    555
    767
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Hatano et al. (US20100007228, “Hatano”).
Re claim 5, Fujita discloses claim 1 as discussed above but is silent with respect to the controller is electrically connected to the motor by a busbar, and the busbar includes a motor terminal that has a bend portion bent in a board installation space defined in the upper case.
Hatano discloses the controller 18 (fig 1-3, para [0017]) is electrically connected to the motor by a busbar (figs 1-3, para [0022]-[0023], includes 33-35), and the busbar includes a motor terminal 34 (fig 3) that has a bend portion 35 (fig 3) bent in a board installation space defined in the upper case 5 (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Fujita to be electrically connected to the motor by a busbar, and the busbar includes a motor terminal that has a bend portion bent in a board installation space defined in the upper case, as disclosed by Hatano, in order to absorb stress caused by heat and vibration, as taught by Hatano (para [0023]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834